Citation Nr: 1751867	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include arthritis and as secondary to service-connected residuals of a right foot crush injury.

2.  Entitlement to a higher initial rating for the residuals of a right foot crush injury currently rated as non-compensable.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1974 to April 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017 the Veteran testified before the undersigned at a Travel Board hearing; a transcript of which is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for a right knee disability, the Board observes that the May 2010 examiner did not provide an opinion as to whether the Veteran's right knee disability was aggravated by his service-connected right foot disability.  The Board observes that the Veteran has claimed that his current right knee condition is related to his service-connected right foot disability.  Notably, the examiner opined that it was less likely than not that the current mild right knee disorder is related to the foot injury in service because the Veteran's STRs did not show that the he incurred a right knee injury that was associated with the foot injury in service.  As such, an addendum opinion is necessary to determine whether the Veteran's service-connected right foot disability aggravated his right knee condition.  

In the March 2017 hearing, the Veteran testified that his right foot and toes had become numb as he aged.  The Board observes that during the period on appeal, the Veteran has complained of worsening foot pain.  In August 2015, the Veteran was noted to have bipedal plantalgia, dysesthesia, and suspect polyneuropathy.  Further, the medical record additionally shows that in October 2010 the Veteran had a corrective resection surgery for hammer toe of the right fifth toe.  The Board observes that the March 2016 examiner did not measure or comment on the Veteran's neurological symptoms or his corrected hammer toe.  Thus, an additional examination is necessary to determine whether these symptoms/disabilities are related to his service-connected right foot disability.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain any outstanding VA and non-VA treatment records that have not already been associated with the claims file.  

2. Regarding the claim for a right knee disability, please arrange for the Veteran's claims file to be given to a qualified opinion provider for an addendum opinion.  If the opinion provider determines that an examination is necessary, one should be scheduled.  The opinion provider is requested to answer the following questions:

a. Is it at least as likely as not (a 50% chance or greater) that the Veteran's right knee disability, to include arthritis and meniscal tear, was caused by his service-connected right foot disability?  Please consider and discuss as necessary the June 2000 right knee meniscal tear corrective surgery, the May 2010 examiner's finding that the right foot disability caused gait change, and the Veteran's February 2011 statement that his right knee was deteriorating due to favoring his right foot.  
b. Is it at least as likely as not that the Veteran's right knee disability, to include arthritis and meniscal tear, was aggravated by his service-connected right foot disability?  Please consider and discuss as necessary the June 2000 right knee meniscal tear corrective surgery, the May 2010 examiner's finding that the right foot disability caused gait change, and the Veteran's February 2011 statement that his right knee was deteriorating due to favoring his right foot.  

The claims file should be made available to and reviewed by the opinion provider.  All indicated tests and studies should be undertaken.  The opinion provider must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

If aggravation is present, the opinion provider should indicate, to the extent possible, the approximate level of right knee disorder (i.e., a baseline) before the onset of the aggravation. 

3. Regarding the claim for an increased rating for right foot, please schedule the Veteran for an examination to determine the current severity of this disability.  The examiner is requested to provide findings regarding all related symptoms, to include physical and neurological, and to describe the severity and functional impact of these symptoms.  In particular, the examiner is also requested to respond to the following questions

a. Is it at least as likely as not that the Veteran's surgically corrected fifth right toe hammer toe is a symptom of, or a separate disability related to, his service-connected right foot disability?  Please comment as to the etiology of same and whether it is related to his service, or was caused or aggravated by his service-connected right foot.  
b. Is it at least as likely as not that the Veteran has neurological symptoms associated with, or a separate disability related to, his service connected disability?  Please comment as to the etiology of same and whether it is related to his service, or was caused or aggravated by his service-connected right foot.  Please consider and discuss as necessary the August 2015 VA medical record that noted bipedal plantalgia, dysesthesia, and suspect polyneuropathy.  
c. The examiner should consider any flare-ups reported by the Veteran and describe thoroughly any related functional loss (i.e., in terms of additional range of motion loss).  If the Veteran is not experiencing a flare-up at the time of the examination, the examiner is requested to estimate any functional loss due to flare-ups in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The opinion provider must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).




